Name: Commission Regulation (EEC) No 1374/86 of 7 May 1986 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1986/87 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/32 Official Journal of the European Communities 8 . 5 . 86 COMMISSION REGULATION (EEC) No 1374/86 of 7 May 1986 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1986/87 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products ('), as last amended by Regulation (EEC) No 1338/86 (2), and in particular Article 6 thereof, Whereas the general rate of the co-responsibility levy applicable during the 1986/87 milk year is 2 % of the target price for milk, for that milk year and the reduced rate applicable to the first 60 000 kilograms per producer per year in less-favoured areas is therefore , pursuant to Article 1 (3) of Regulation (EEC) No 1079/77, 1,5 % of the target price ; Whereas it is consequently necessary to adjust the figures given in Articles 2 ( 1 ) and 5 (2) of Commission Regula ­ tion (EEC) No 1822/77 (3), as last amended by Regulation (EEC) No 1652/85 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . During the 1986/87 milk year the amount of the levy per 100 kilograms of cow's milk shall be : (a) as regards the general rate mentioned in Article 2 (8 ) of Regulation (EEC) No 1079 /77, 0,5568 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4176 ECU.' 2 . The first subparagraph of Article 5 (2) is replaced by the following : '2 . During the 1986/87 milk year the amount of the levy per 100 kilograms of skimmed milk or buttermilk for which the aid mentioned in paragraph 1 is given shall be : (a) as regards the genral rate mentioned in Article 2 (8 ) of Regulation (EEC) No 1079/77 , 0,6125 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4594 ECU.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 119 , 8 . 5 . 1986 . (') OJ No L 203 , 9 . 8 . 1977, p. 1 . (4) OJ No L 159, 19 . 6 . 1985, p. 34.